Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered March 3, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 41/2 to 9 years. Defendant appeals, contending that the sentence imposed by County Court was harsh and excessive. We disagree. The sentence, which falls within the statutory guidelines, was the agreed-upon result of a plea bargain, pursuant to which a second charge against defendant was dropped. This fact, together with defendant’s extensive criminal history, leads to the conclusion that the sentence does not constitute an abuse of discretion on the part of County Court (see, People v Wilson, 210 AD2d 520, 523, lv denied 85 NY2d 982; People v Powell, 209 AD2d 879, 880, lv denied 84 NY2d 1037).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.